Citation Nr: 0412860	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  03-23 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to the payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code (Montgomery 
G.I. Bill benefits), for a period of enrollment prior to June 
9, 2002.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant had active military service from September 1994 
to September 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 determination of the 
Department of Veterans Affairs (VA) Regional Office located 
in Muskogee, Oklahoma (RO), which denied the benefits sought 
on appeal.                   

FINDING OF FACT

On June 9, 2003, the RO received an application from the 
appellant for Montgomery GI Bill (MGIB) education benefits.  
On the same day, the RO also received an Enrollment 
Certification, VA Form 22-1999, reflecting that the appellant 
was enrolled in a State Peace Officer Certification program 
at the Texas Department of Public Safety (DPS) Training 
Academy, from March 26, 2002, to July 12, 2002.   


CONCLUSION OF LAW

The criteria for entitlement to the payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for a period of enrollment prior to June 9, 2002, have 
not been met.  38 U.S.C.A. § 3011(a) (West 2002); 38 C.F.R. 
§§ 21.1029(b); 21.4131(a) (2003).        


REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2003 determination, the RO informed the appellant 
that his claim for educational benefits for a period of 
enrollment prior to June 9, 2002, was denied because under 
applicable VA law, he was ineligible to receive those 
benefits.  Thus, in this regard, although the Board 
recognizes that on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), was signed into law (see 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), nevertheless, in a case such as this, where the 
pertinent facts are not in dispute and the law is 
dispositive, there is no additional information or evidence 
that could be obtained to substantiate the claim, and the 
VCAA is not applicable.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994); see also Manning v. Principi, 16 Vet. App. 
534 (2002); Barger v. Principi, 16 Vet. App. 132 (2002); 
Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. 
Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Accordingly, the Board has 
decided the appeal on the current record without any further 
consideration of the VCAA, and will deny the appellant's 
claim solely because of a lack of entitlement under the law.

The material facts in this case are not in dispute.  The 
record reveals that on June 9, 2003, the RO received an 
application from the appellant for MGIB education benefits.  
On the same day, the RO also received an Enrollment 
Certification, VA Form 22-1999, reflecting that the appellant 
was enrolled in a State Peace Officer Certification program 
at the Texas DPS Training Academy, from March 26, 2002, to 
July 12, 2002.  In addition, the Board also notes that in an 
undated letter from the RO, the appellant was notified that 
he was entitled to receive MGIB education benefits.   

In a June 2003 determination, the RO informed the appellant 
that VA was unable to pay educational benefits for any period 
of education prior to one year before the date of his claim.  
In this regard, the RO noted that the appellant's claim was 
received on June 9, 2003, which was over one year after his 
enrollment began on March 26, 2002.  Thus, the RO indicated 
that the appellant was to receive retroactive education 
benefits starting June 9, 2002.  

In the instant case, the appellant requests that an exception 
be made to the regulations regarding commencing dates for 
Chapter 30 benefits in his case, because he was not initially 
notified of the decision to allow coverage under the MGIB of 
the State Peace Officer Certification program at the Texas 
DPS Training Academy.  The appellant maintains that when he 
first entered the Texas DPS Training Academy, he called the 
office that handled MGIB matters and was told on January 2, 
2002, that the DPS Training Academy was not covered by the 
MGIB.  The appellant states that on March 26, 2002, it was 
determined that the DPS Training Academy would be covered by 
the MGIB.  However, the appellant notes that at that time, he 
was not notified of that decision, and that it was not until 
much later that he learned that his program was covered by 
the MGIB.  According to the appellant, he would have filed 
his claim earlier if he had been notified of the decision to 
grant coverage under the MGIB of the DPS Training Academy.  
Thus, the appellant contends that there should be "some 
extra time granted or extensions permitted" when there is a 
change in the MGIB and no notices are sent out.  

To determine the merits of the appellant's appeal, it is 
necessary to review the law and regulations governing the 
assignment of commencing dates for Chapter 30 educational 
assistance benefits.  When an eligible veteran or service 
member enters or reenters into training (including a 
reentrance following a change of program or educational 
institution), the commencing date of his or her award of 
educational assistance will be determined as follows: (1) If 
the award is the first award of educational assistance for 
the program of education the veteran or service member is 
pursuing, the commencing date of the award of educational 
assistance is the latest of: (i) the date the educational 
institution certifies under paragraph (b) or (c) of this 
section; (ii) one year before the date of claim as determined 
by Section 21.1029(b); or (iii) the effective date of the 
approval of the course, or one year before the date VA 
receives the approval notice, whichever is later.  38 C.F.R. 
§ 21.4131(a).

Further, under 38 C.F.R. § 21.1029(b), the "date of claim" 
is the date on which a valid claim or application for 
educational assistance is considered to have been filed with 
VA, for purposes of determining the commencing date of an 
award of that educational assistance.  Section 21.1029(b)(1) 
states that if an informal claim is filed and VA receives a 
formal claim within one year of the date VA requested it, or 
within such other period of time as provided by Section 
21.1032, the date of claim, subject to the provisions of 
paragraph (b)(3) of this section, is the date VA received the 
informal claim.  Section 21.1029(b)(2) mandates that if a 
formal claim is filed other than as described in paragraph 
(b)(1) of this section, the date of claim, subject to the 
provisions of paragraph (b)(3) of this section, is the date 
VA received the formal claim.  Lastly, section 21.1029(b)(3) 
requires that if a formal claim itself is abandoned and a new 
formal or informal claim is filed, the date of claim is as 
provided in paragraph (b)(1) or (b)(2) of this section, as 
appropriate.  38 C.F.R. § 21.1029(b).

The record reflects that both the appellant's application for 
MGIB education benefits and his Enrollment Certification were 
first received by the RO on June 9, 2003.  The award of 
Chapter 30 benefits based on that combined application, 
therefore, is only available for up to 12 months prior to 
that date, i.e., for enrollment no earlier than June 9, 2002.  
The appellant's period of enrollment from March 26, 2002, 
through June 8, 2002, therefore, is not subject to the 
retroactive payment of Chapter 30 educational assistance 
benefits, based on an application received on June 9, 2003.   

The Board notes that the appellant does not dispute the fact 
that his application was filed too late.  The Board also 
recognizes the appellant's contention that he was not 
initially notified of the decision to allow coverage under 
the MGIB of the Texas DPS Training Academy, and that an 
exception should be made to the regulations regarding 
commencing dates for Chapter 30 benefits when there is a 
change in the MGIB and no notices are sent out.  
Unfortunately, there is no VA educational statutory or 
regulatory provision which provides an exception to meeting 
the filing requirements applicable to this case.  In 
addition, the Board observes that the record does not contain 
any other earlier document submitted by the appellant that 
could be construed as an informal claim, so as to support the 
award of benefits retroactively to the date of his actual 
enrollment.

Understandably, the appellant asks that the Board follow the 
intent, and not the letter, of VA law.  The Board, however, 
is bound by the applicable law and regulations when 
determining claims for VA benefits.  For this case, the 
regulatory criteria governing commencement dates of awards of 
Chapter 30 educational assistance benefits are clear and 
specific.  Pursuant to these criteria, there is no basis upon 
which to grant the appellant Chapter 30 benefits for his 
period of enrollment prior to June 9, 2002.  The Board finds, 
therefore, that entitlement to educational benefits for the 
period of time from March 26, 2002, to June 8, 2002, is not 
warranted in this case.  See Taylor v. West, 11 Vet. App. 436 
(1998) (in which the United States Court of Appeals for 
Veterans Claims held that a veteran was not entitled to 
educational benefits under Chapter 30 where the commencing 
date was after the enrollment period).  As the law in this 
case is dispositive, the appellant's claim must be denied 
based on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Moreover, because the 
law, rather than the facts in this case, is dispositive, the 
benefit of the doubt provisions set forth in 38 U.S.C.A. § 
5107(b) (West 2002) are not for consideration.


ORDER

Entitlement to the payment of educational assistance benefits 
under Chapter 30, Title 38, United States Code (Montgomery 
G.I. Bill benefits), for the period of time from March 26, 
2002, to June 8, 2002, is denied.      





	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



